Citation Nr: 0418457	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's mother


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to May 
1988. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision and 
subsequent rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which 
denied the veteran's claim of entitlement to service 
connection for a psychiatric disability, to include PTSD and 
schizophrenia.  The veteran perfected a timely appeal of 
these determinations to the Board.

In a September 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD, anxiety disorder (claimed as mental stress), residuals 
of a left leg injury, and bilateral eye condition.  In 
December 2002, the veteran filed a Notice of Disagreement 
only with respect to the PTSD and anxiety claims, and the RO, 
in February 2003, issued a Statement of the Case restating 
these issues as entitlement to "service connection for 
mental condition to include posttraumatic stress disorder and 
schizophrenia."  The veteran's March 2003 Substantive Appeal 
also addressed only the question of psychiatric disability.  
The issues regarding residuals of a left leg injury, and 
bilateral eye condition are therefore not pending before VA.  

In October 2003, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge at the local VA 
regional office.  On the day of the hearing, the veteran 
submitted additional evidence, accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in adjudicating this appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

For the reasons set forth below, the veteran's claim of 
service connection for psychiatric disability must be 
remanded for additional development and adjudication.

In statements associated with the veteran's claims file and 
in his October 2003 testimony, the veteran identified several 
stressors related to reported verbal assaults and name 
calling that occurred during service.  The veteran maintains 
that he suffers from PTSD as a consequence of these in-
service personal attacks.  

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, as follows:

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to:  
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence. VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

In addition, in Patton v. West, 12 Vet. App. 272, 278 (1999), 
the United States Court of Appeals for Veterans Claims (the 
Court) recognized that VA has established special evidentiary 
procedures for PTSD claims based on personal assault 
contained in VA ADJUDICATION MANUAL M21-1.  Specifically, 
M21-1, Part III, 5.14c subparagraph (8) (redesignated PartVI, 
paragraph 11.38b(2)), provides that "[i]f the military 
record contains no documentation that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but not limited to):  visits to a 
medical or counseling clinic or dispensary without specific 
diagnosis or specific ailment; changes in performance and 
performance evaluations; increased disregard for military or 
civilian authority; increased interest in tests for Human 
Immunodeficiency Virus (HIV) or sexually transmitted 
diseases; and breakup of a primary relationship."  Further, 
subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

Here, this matter should be remanded to give the RO an 
opportunity to address the matters set out in the Manual and 
regulatory dictates as they may apply to the veteran's 
situation.

In addition, the veteran contends that he has a psychiatric 
disability, including schizophrenia and PTSD, which is 
related to his military service.  A review of the record, 
however, reveals that the veteran was not afforded a formal 
VA psychiatric examination in connection with his claim.  
Accordingly, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
psychiatric examination to determine the current nature, 
extent and etiology of any psychiatric disability found to be 
present, and to determine if the veteran's condition is 
related to or had its onset during service or within one year 
of his discharge.  Pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5103A, 5107, 5126 (West 2002)) and amended by Pub. L. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103 (West 2004)), such an examination is necessary to 
adjudicate this claim.  The examiner should offer an opinion 
as to the likelihood that any psychiatric disability found to 
be present is related to or had its onset during service.  
Further, the examiner should offer an opinion as to the 
likelihood that any psychosis, including schizophrenia, found 
to be present was productive of the initial signs or symptoms 
of a psychiatric disability during the veteran's period of 
military service or within one year of his discharge.  

Finally, during the October 2003 Board hearing, the veteran 
reported that he had recently received treatment at the New 
Horizons clinic in Columbus, Georgia.  The record also shows 
that the veteran was treated at the Tuskegee VA Medical 
Center for his psychiatric disorder.  In addition, the 
veteran's claims file indicates that the veteran has been 
approved for disability benefits from the Social Security 
Administration (SSA).  In this regard, the Board notes that 
VA must obtain any outstanding VA and private medical records 
pertaining to the veteran's claim that have not been 
associated with the claims file.  See 38 U.S.C.A. § 5103A(b-
c) (West 2002); 38 C.F.R. § 3.159(c) (2003).  Moreover, 
pursuant to the VCAA, VA must obtain not only these records, 
but also the outstanding records from the SSA.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002).  As such, for this 
reason as well, the veteran's claim must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since service for psychiatric 
problems.  This should specifically 
include examinations and treatment 
records of the New Horizons clinic in 
Columbus, Georgia, for all periods since 
service, and the Tuskegee VA Medical 
Center, dated since October 2002.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

3.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted and the veteran should be 
informed in writing.

4.  The RO should prepare a summary of 
all the veteran's alleged in-service 
stressors, and attempt to verify these 
incidents consistent with 38 C.F.R. 
§ 3.304(f)(3) (2003) and the pertinent 
Manual provisions, as applicable.

5.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA psychiatric examination to 
determine the current nature and etiology 
of any psychiatric disability found to be 
present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  All necessary tests should be 
conducted, and the examiner must 
specifically rule in or exclude diagnoses 
of PTSD and/or schizophrenia.  

If the examiner diagnoses a psychiatric 
disability, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran exhibited 
the initial manifestations of such 
disability in service.  If the examiner 
diagnoses PTSD, the examiner should 
indicate the stressor(s) underlying that 
diagnosis.  In addition, if the examiner 
diagnoses a psychosis, including 
schizophrenia, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran 
exhibited the initial manifestations of 
the disorder during his period of 
military service or within one year of 
his discharge.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

6.  The AMC or RO should then 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disability, to include PTSD and 
schizophrenia.  If all the desired 
benefits are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran.  He should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	C. L. KRASINSKI
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




